DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the amendment filed on 05/16/2022; claim(s) 1- 20 is/are pending in this application; claim(s) 1 & 11 is/are independent claim(s). 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	In view of the received amended drawings and specification, the outstanding objections thereto are withdrawn.

Response to Arguments
A) Applicant's arguments, against outstanding 101 rejections, filed 05/16/2022 have been fully considered but they are not persuasive. Specifically, with respect to 101 rejection, applicant argues:
 “analytics engine to perform a classification operation to determine whether or not a fault in an HV AC system is the source of discomfort experienced by occupants of an indoor space. The inclusion of these features shows that the independent claims could not, as a practical matter, be performed entirely in a human's mind” (Remarks, pages 10-11).

Response: Examiner respectfully disagrees. Here, applicant’s reply does not offer any explanation why using of the black box computing entity “analytics engine” is required to perform the classification operation of determining the cause of the discomfort to include either the fault of the HVAC system or load placed on the HVAC system. Rather applicant’s specification (see para. 0038 & fig. 3) describes this classification step is determined by evaluating “a discomfort index” (a 2D graph 210) with two parameters (discomfort metric, shown in Y-axis) and outdoor temperature (shown in X-axis) and making interpretation of the graph. Examiner respectfully submits that as can be clear to PHOSITA, human user can interpret in their mind using pen and paper a 2D graph and associated coordinates including “discomfort metric” as in this case. Merely using the data and graph in the field of the HVAC system does not make them non-interpretable in human’s mind. Put differently,  with respect to claim 1, Office takes the position that only the limitation “perform a classification operation comprising determining, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises a presence of a fault in the HVAC system or a load placed on the HV AC system” can be entirely performed in human mind without requiring the use of computer or “analytics engine”. 
Examiner agrees that the step of receiving of discomfort metric/parameter and operational data using the analytics engine cannot be performed in human’s mind. However, these steps are additional elements limited to extra-solution activities as discussed below.
B) Applicant’s arguments with respect to outstanding 102/103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, newly discovered US 20110153090 A1 to Besore et al. and US 20150194912 A1 to Sugisaki are relied.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claims 1- 20, “analytic engine”. Here, the phrase, “analytic engine” is not the term of the art, rather it appears as a placeholder phrase to perform the various functions recited in claims 1 & 11. It is not modified with sufficient structure capable of performing its function. Therefore, this meets three-prong test outlined in MPEP 2181 and hence must be interpreted accordance to 112(f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 6 & 16 objected to because of the following informalities:  
- In claim  6, the phrase “the discomfort index” should be “a discomfort index” since this claim does not depend on claim 4 and claim 1 does not previously recite “discomfort index” for proper antecedent basis.
	- Claim 16 is also objected for the similar reasons.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1- 20, the claim limitation “analytics engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as set forth above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Examiner acknowledges the phrase “analytical engine” is mentioned in several instances in applicant’s specification, see ¶¶ 34-40 and fig. 2 also shows this as a “black box” entity (i.e., item 202).  MPEP 2181 (I) states:
“Mere reference to a general purpose computer with appropriate programming without providing an explanation of the appropriate programming, or simply reciting "software" without providing detail about the means to accomplish a specific software function, would not be an adequate disclosure of the corresponding structure to satisfy the requirements of 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Aristocrat, 521 F.3d at 1334, 86 USPQ2d at 1239; Finisar, 523 F.3d at 1340-41, 86 USPQ2d at 1623. In addition, merely referencing a specialized computer (e.g., a "bank computer"), some undefined component of a computer system (e.g., "access control manager"), "logic," "code," or elements that are essentially a black box designed to perform the recited function, will not be sufficient because there must be some explanation of how the computer or the computer component performs the claimed function. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1383-85, 91 USPQ2d 1481, 1491-93 (Fed. Cir. 2009); Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1366-67, 88 USPQ2d 1751, 1756-57 (Fed. Cir. 2008); Rodriguez, 92 USPQ2d at 1405-06”.

Here, while the fig. 2 and associated texts of paras. 34- 40 describe the function of the “analytic engine”, none of the paragraphs elaborate how this engine is implemented or what type of logic/algorithm is utilized so that it can receive various data or perform the function of classification to determine the discomfort is due to fault in the HVAC system or a load placed thereof. Merely describing the functions (“can determine an associated capacity parameter of the HV AC system utilizing either a system sizing metric or a minimum/maximum outdoor air temperature in which indoor conditions can be maintained”) of the “analytic engine” or describing where it is located (“The analytics engine 202 can be located on a remote server accessed by the thermostat 204… can be local to the thermostat 204”) cannot adequately describe the required structural details for the analytics engine performing the claimed function of receiving discomfort metrics and operational data and performing a classification operation. Furthermore, specification also fails to clarify whether this analytic engine is similar to known general purpose computer element or specific computer elements. Hence, the BRI of this claim element is indefinite. Although Fig. 1 & associated texts appear to describe a generic computer system (“processing system 100”),  the specification fails to establish relationship between the system 100 and the “analytics engine 202” of the system 200 shown in fig. 2. As such, the scope of the “analytics engines” as claimed is indefinite.
For the examining purpose, the “analytics engine” is interpreted as a generic computer element that receives and processes various operational data related to a HVAC system.
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Examiner’s Note: Examiner recommends to replace “a analytic engine” with “a thermostat comprising an analytic engine”  (see, spec, para. 0037) or equivalent thereof to overcome 112(f) interpretation and/or 112(b) rejection.

Claim Rejections - 35 USC § 101
	Claims 1- 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

	Regarding claim 1,
	Step 1: Yes. This claim recites series of steps; hence it is a method claim. Therefore, it is directed to one of the statutory categories of invention.
	Step 2A, Prong One: Yes. The claim(s) recite(s) a limitation “perform a classification operation comprising determining, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises a presence of a fault in the HVAC system”. As is evident from the specification, the classification of the discomfort causes to either failure of the HAC system or load placed on the HVAC system is simple enough that it can be practically performed in the human’s mind when the necessary data/information are already available for a human user to decide. Note even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited classification operation, the use of such physical aid does not negate the mental nature of this limitation. Nor does the recitation of an analytics engine in this claim negate the mental nature of this limitation because the claim here merely uses the analytics engine as a tool to perform the otherwise mental process. Put differently, this limitation under BRI as drafted can be performed in human’s mind with pen and paper via evaluation and using judgement for already collected two variables “level of discomfort” and “operational data” but for the recitation of “analytic engine” (a generic computer component). 
	The specification in figs. 3 -4 describe using a 2D graph (like shown in fig. 2 which can be “discomfort index” (see claim 4)) to classify discomforts using some rules. Here using of the analytic engine is merely for drafting purpose, and contrary to applicant’s argument using of the such engine is not necessary. This is because applicant’s replay has not provided any reasons why this classification step cannot be practically performed in human’s mind. Furthermore, the element “analytic engine” is under 112(b) rejection and is interpreted as generic computer element as outlined above, this this limitation covers performance of the limitation in mind but for the recitation of the generic computer component. Therefore, this limitation falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	Step 2A, Prong Two: No. This judicial exception is not integrated into a practical application. The limitations of “analytics engine”, “using an analytics engine to receive a discomfort metric that represents a level of discomfort experienced by an occupant of the indoor space” and “using the analytics engine to receive operational data associated with the HV AC system” are additional elements. These additional elements are insignificant extra solution activities because they are limited to data gathering (receive discomfort metric and operational data) step that is required to perform the classification operation for human user. The analytic engine is under 112(b) rejection and interpreted as generic computer element. conversions. Furthermore, the analytics engine is recited so generically (no details whatsoever are provided other than that it is a “controller”) that it represents no more than mere instructions to apply the judicial exceptions on a computer-controlled HVAC system. Thus, using of “analytic engine” amounts no more than using generic computer component to perform the abstract idea. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. The claim is directed to an abstract idea.
	Step 2B: No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element “analytic engine” is interpreted as a generic computer element to receive discomfort metric and operational data and to perform classification procedure. Here, using of “analytics engine” amounts no more than using generic computer component to perform the abstract idea. Furthermore, as can be verified by the cited art {See, Besore (US 20110153090 A1, [0025-0026]), Sugisaki (US 20150194912 A1, [0023, 0027]), Boisvert et al (US 20200227159 A1, [0033, 0056]) } discussed below, these extra-solution activities are well-known, routine and conventional used for data gathering steps. Hence, they cannot recite an inventive step under Berkheimer memo. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

	Regarding claim 11, this claim is a system claim but recites similar subject matter as in claim 1. Therefore, this claim not patent eligible for the similar reasons set forth above. In summary, accordance to 2019 PEG:
	Step 1: Yes. The claim 11 is directed to statutory subject matter because it is a system comprising a generic computer element (analytics engine) that is interpreted accordance to 112(f).
	Step 2A, Prong One: Yes. The limitation of “perform a classification operation comprising determining, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises the presence of a fault in the HV AC system or a load on the HV AC system” can be performed in human’s mind via observation and judgement for the reasons set forth above in claim 1. Thus, this claim recites “mental concepts” based abstract idea.
	Step 2A, Prong Two: No. This judicial exception is not integrated into a practical application. The limitation of “analytic engine” operable to “receive a discomfort metric that represents a level of discomfort experienced by an occupant of the indoor space;” and “receive operational data associated with the HV AC system” are extra-solution activities because they are limited to mere data collection required to form the classification of the faults steps of the mental processes. These additional elements individually or combination fail to provide practical application since merely collecting data no improvement on the HVAC system or some other technology can be realized. The additional elements individually or in combination do not impose any meaningful limits on practicing the abstract idea other than collecting data as set forth above in claim 1. The claim is directed to an abstract idea.
	Step 2B, No. The claim as a whole does not amounts to significantly more than the recited exception. As discussed above in claim 1, the additional elements individually or in combination do not provide inventive steps because they are well-known generic and routine extra solution activities and using generic computer element as a tool to perform the mental step in the field of computer-controlled HVAC system. The claim is not patent eligible.
	
	Regarding claims 2, 4- 10 and 12, 14- 20, these claims directly or indirectly depend on claims 1 & 11 respectively. Therefore, these claims recite same mental processes based abstract idea and additional elements already outlined above. The claims 2, 4- 10 and 12, 14- 20 do not recite any further additional elements. Put differently, the further claim limitations recited in claims 2, 4- 10 & 14- 20 (in addition to already recited in claims 1 & 11) can be reasonably performed in human’s mind using pen and paper via observation in light of the applicant’s specification hence are mental processes based abstract idea. The using of the “discomfort index” is described as using of a simple 2D graph (see fig. 3) to which PHOSITA can reasonably interpret without need of an analytic engine or any power of the computer. Human mind can use discomfort index by looking and reading the data of the discomfort index as in claim 4. Human user can compare the discomfort metric with threshold to decide which one is larger or smaller and label the metric as causing user to discomfort as in claim 2. Adding the capacity issue as further example of faults as in claim 5 also can be performed in human’s mind.  Furthermore, discomfort index using various lines and slopes and interpreting of coordinates also can be reasonable performed in human’s mind as in claims 8-9. Discomfort index being based on summation of indoor air temperature rate and outside air temperature also can be performed in human’s mind as in claims 6- 7. Therefore, claims 2, 4- 10 and 12, 14- 20 fails to provide practical application and recite inventive concept. These claims are not patent eligible.
	
	Regarding claims 3 & 13, these claims depend on claims 1 & 11 respectively. Thus, claims 3 & 13 recite the same abstract idea and additional elements discussed above. These claims further recite an additional element of “a model of the HVAC system”. However, this element is described in high level of generality without specifying how the model can be helpful to determine source of the level of the discomfort. This amounts to merely using generic computer (learning software/program) to perform the mental process of “determine, based at least in part on the discomfort metric and the operational data, whether the source of the level of discomfort comprises the presence of a fault in the HV AC system or the load placed on the HV AC”. This additional element individually or in combination with other additional elements also do not provide any practical application and inventive concept. The claims are not patent eligible.
Claim Rejections - 35 USC § 103
	Claim(s) 1-9 & 11- 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Besore et al. (US 20110153090 A1) in view of Sugisaki et al. [Sugisaki](US 20150194912 A1).

 	Regarding claim 1, Besore teaches a method [using of the HVAC of figs. 1- 2 of Besore are to control temperature of the indoor space] for operating a heating, ventilation, and air-conditioning (HV AC) system used to control a temperature of an indoor space, the method comprising:
	using an analytics engine [controller 104 like thermostat (see para. 0015) shown in figs. 1-2]  to receive a discomfort metric/1parameter [recorded indoor temperature like: a) “room actual temperature” of fig. 5 or b) “the room temperature rate of change” shown in Y-axis in fig. 7 which is analogous to discomfort parameter/metric shown in applicant’s fig.3. The higher the temperature or rate of increase in temperature means more discomfort for the user in cooling mode] that represents a level of discomfort experienced by an occupant of the indoor space ([0012, 0019, 0024], fig. 7);
	using the analytics engine to receive [“controller 104 is configured to record the respective evaporator, condenser and outdoor ambient temperatures along with run times of the compressor 120 during operation of the HVAC system 100”] operational data [data of the HVAC system like “run time”] associated with the HVAC system (Fig. 4, [0022]); and
	using the analytics engine to perform a classification operation [the action of “the controller can identify and flag anomalies” or “faults” while “monitor or extrapolate faults of at least one of the capacity of the compressor 120, refrigerant charge level and air filter system and alert a user of a respective low capacity, low charge level and severely clogged air filter system ”] comprising determining, based at least in part on [“controller 104 can then utilize the recorded temperatures and run times to identify a fault condition”] the discomfort metric and the operational data, whether a source of the level of discomfort comprises a presence of a fault [fault condition like “a blocked condenser, failed components, etc.”] in the HVAC system or fault conditions B/C [like “Loss of capacity”] on the HV AC system ([0022- 0025], figs. 4-7).
	Besore discriminates (see, para. 0024, “low charge and failed components can be differentiated from a clogged filter by the amount of shift in the curve”) various source of the faults (source of discomfort) by comparing the measured information with historical baseline information (see figs. 4- 6).
	 However, it may or may not teach the determined anomaly/fault or source of the level of the discomfort also to include “load placed on the HVAC system” as shown with strikethrough emphasis.
	Sugisaki is directed to an air conditioner/HVAC system comprising an analytic engine [“control unit includes a shutdown-cause specifying unit”, analogous to Besore’s thermostat] configured to identify the root cause responsible for causing shutdown (causing one or more discomforts because shutdown compressor cannot provide air conditioning to the occupant) of the compressor 11 ([0022]). Specifically, Sugisaki teaches a method for operating a method [operating of an air conditioner as shown in Fig. 5, PHOSITA knows that operation of the air conditioner is usually for the purpose of controlling the temperature of the indoor space] for operating a heating, ventilation, and air-conditioning (HV AC) system used to control a temperature of an indoor space, the method comprising: (Fig.5);
	using the analytics engine to perform a classification operation [“specifies a cause of the shutdown of the compressor”] comprising determining [“the shutdown-cause specifying unit 2a determines that the cause of abnormal pressure is not due to temporary load fluctuation of a refrigerant circuit, but is due to a failure of the compressor 11 (Step S15)”], based [using of the data from the detectors and the fact that the compressor is in shut down state] at least in part on the discomfort metric [[information/data that represents the compressor is in shut down state, analogous to Besore’s “the room temperature rate of change”] and the operational data [“information captured by detectors 4/5/6 and provided to the control unit 2, analogous to run time of the Besore], whether a source of the level of discomfort comprises [“determines whether the cause of abnormal pressure is due to a compressor failure or other factors (for example, temporary load fluctuation of a refrigerant circuit”] a presence of a fault in the HVAC system or a load placed [“temporary load fluctuation of a refrigerant circuit”] on the HV AC system (Fig. 5 & associated texts, [0022- 0027, 0030-0031, 0040]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to (1) combine the teachings of Sugisaki and Besore because they both related to an analytic engine identifying and classifying one or more possible faults (sources of discomforts) in a HVAC system and (2) have the controller of Besore to determine, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises load placed on the HVAC system or fault in the HVAC system as in Sugisaki. Doing so the identified types of the source of discomforts/faults can be expanded even to include minor issues like (the load currently being placed on the HVAC system Sugisaki, [0027]). Furthermore, Sugisaki’s “temporary load fluctuation” being a source of the level of the discomfort can be understood by PHOSITA as an additional example of “exemplary fault conditions "B" shown in FIG.6” and/or “the exemplary fault conditions "C" for a starting temperature of 70” (Besore, [0024- 0025]). As such, Besore in view of Sugisaki can clearly discriminate between presence of faults or a load placed in the HVAC system is responsible for causing the discomfort.
	Besore teaches:
[0024] With reference to FIGS. 5 and 6, the controller 104 can also record the outdoor ambient temperature at predetermined time intervals along with run times of the compressor during operation of the HVAC system 100 and then compare the room temperature rate of change during the run times to identify a fault condition. Particularly, the controller 104 can record the average room temperature rate of change during 100% run times of the HVAC system (compressor) during the house recovery period (temperature return to lower setpoint) after a demand response event to identify a fault condition. The controller 104 will compare the rate of change with historical data taken when the system was new or functioning properly to identify anomalies indicative of a fault condition. By way of example only, and as shown in FIG. 6, the controller 104 develops "maps" of average pulldown rates following a demand response event. The "maps" are accumulated and stored when the HVAC system 100 is first installed. The controller 104 then develops "current maps" for a predetermined timeframe to compare with the stored historical maps. The controller can identify fault conditions, such as the exemplary fault conditions "B" shown in FIG. 6. If this data set were recorded for a pulldown starting at 80 degrees as compared to the original curve, then the HVAC system 100 can have a capacity issue more than likely caused by a low charge, a severely clogged filter, a blocked condenser and/or other failed components of the HVAC system 100. It should be appreciated that a low charge and failed components can be differentiated from a clogged filter by the amount of shift in the curve.




    PNG
    media_image1.png
    425
    611
    media_image1.png
    Greyscale

Sugisaki teaches:
[0030] On the other hand, when the value of the abnormal-pressure frequency counter is not equal to 1 at Step S6, the shutdown-cause specifying unit 2a determines whether the value of the abnormal-pressure frequency counter is less than a specified number of times n (Step S8). The specified number of times n is set based on the frequency of occurrence of abnormal pressure, by which it can be concluded that the compressor 11 has a failure.
[0031] When the frequency of occurrence of abnormal pressure is less than the specified number of times n (YES at Step S8), the shutdown-cause specifying unit 2a determines that the cause of abnormal pressure may be temporary load fluctuation of a refrigerant circuit and performs an operation at Step S9.

	Regarding claim 2, Besore in view of Sugisaki further teaches/suggests the method of Claim 1, wherein the classification operation further comprises determining, based at least in part on the discomfort metric and the operational data, whether the discomfort metric [“then compare the rate of change (ramp up temperature versus time”] is below a threshold [“with a stored "historical" value established over a specific timeframe”] for concluding that the occupant of the indoor space is experiencing discomfort (Besore, [0024-0025]).

	Regarding claim 3, Besore in view of Sugisaki further teaches/suggests the method of Claim 12-, wherein the classification operation further comprises using a model [a program that is stored in the thermostat to cause teaching/learning from the historical data for the controller 104 (“"taught" to the controller 104” and “system could "learn" the amount of time required”)] of the HV AC system to determine, based at least in part on the discomfort metric and the operational data, whether the source of the level of discomfort comprises the presence of a fault in the HV AC system or the load placed on the HV AC system (Besore, [0020, 0023]).

	Regarding claim 4, Besore in view of Sugisaki further teaches/suggests 
The method of Claim 1, wherein the classification operation further comprises using a discomfort index [one of the 2D graphs shown in figs. 6-7] to determine, based at least in part on the discomfort metric and the operational data, whether the source of the level of discomfort comprises the presence of a fault in the HV AC system or the load on the HV AC system (Figs. 4- 7 of Besore & Sugisaki [0022]).

	Regarding claim 5, Besore in view of Sugisaki further teaches/suggests The method of Claim 1, wherein the classification operation further comprises determining, based at least in part on the discomfort metric and the operational data, whether the source of the level of discomfort comprises at least one2 of the presence of a fault in the HVAC system  the load on the HVAC system, and a capacity issue [“fault condition including at least a low capacity and a low charge level”] of the HVAC system (Besore, [0024-0025], claim 22 & Sugisaki, [0022]).

	Regarding claim 6, Besore in view of Sugisaki further teaches/suggests The method of claim 4, wherein the discomfort index [values shown in Y-axis as in applicant’s fig. 3] is based at least in part on a summation indoor air temperature change rate (IATR) (Besore, [0025], fig. 7).

	Regarding claim 7, Besore in view of Sugisaki further teaches/suggests the method of Claim 1, wherein the discomfort index [here in Besore, the “ramp up temperature” inside the space is influenced by outdoor/ambient temperature as can be clear to PHOSITA since higher the outdoor temperature, higher the ramp rate] is based at least in part on outside air temperature data (Besore, [0026- 0026]).
	Regarding claim 8, Besore in view of Sugisaki further teaches/suggests the method of claim 8, wherein, the discomfort index further comprises a graph [graph of fig. 7] including a y-axis and an x-axis and the y-axis includes a set of discomfort parameters and the x-axis includes a set of outside air temperature (Besore, Fig. 7).
	Regarding claim 9, Besore in view of Sugisaki further teaches/suggests the method of Claim 8, wherein the discomfort index further comprises a sloped line [the middle line out of three lines that separates the graph] separating a first region from a second region in the discomfort index; and the sloped line is determined based at least in part on available capacity for the HVAC system (Besore, [0022] & fig. 7).

	Regarding claims 11-19, Besore in view of Sugisaki teaches/suggests inventions of these claims for the similar reasons set forth above in claims 1-9.

Allowable Subject Matter
Claims 10 & 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Specifically, claims 10 & 20 recite novel and non-obvious subject matter when viewed with remaining limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1) Boisvert et al (US 20200227159 A1) teaches a method comprising: using an analytics engine [“controller 104”] to receive a discomfort metric [“an air particle count above a threshold value” can cause discomfort to the occupant] that represents a level of discomfort experienced by an occupant of the indoor space and  using the analytics engine to perform a classification operation comprising determining, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises a presence [“dirty air filters may be detected by an air particle count above a threshold value”] of a fault in the HVAC system ([0033, 0056]).
2) Gorthala et al. (US 20080315000 A1) teaches a method comprising: 
using an analytics engine to receive a discomfort metric [“the difference in return air temperature and supply air temperature (DT),”] that represents a level of discomfort experienced by an occupant of the indoor space, using the analytics engine to receive from a sensor, operational data [“measuring pressure at the service port”, “measured superheat”, “the measured SC”] associated with the HV AC system ([0025]);
using the analytics engine to perform a classification operation comprising: determining, based at least in part on the discomfort metric and the operational data, whether a source of the level of discomfort comprises a presence of a first fault [“the high airflow fault”] in the HVAC  system or second fault  [“undercharge fault”] in the HVAC system ([0028], fig. 5).
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Spec, para. 0037 & Fig. 3, Y-axis that shows discomfort metric as a discomfort parameter.
        2 The at least one of A, B, and C is interpreted to require all of the items A, B, and C.